377 U.S. 217 (1964)
HIGHWAY EXPRESS LINES, INC., ET AL.
v.
JONES MOTOR CO., INC.
No. 900.
Supreme Court of United States.
Decided May 18, 1964.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
Robert H. Young and William E. Zeiter for appellants in No. 900.
William A. Goichman, Edward Munce and Joseph C. Bruno for appellant in No. 977.
Roland Rice and Christian V. Graf for appellee.
Solicitor General Cox and Robert W. Ginnane filed a memorandum for the United States and the Interstate Commerce Commission in both cases.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS, MR. JUSTICE HARLAN and MR. JUSTICE GOLDBERG are of the opinion that probable jurisdiction should be noted.
NOTES
[*]  Together with No. 977, Pennsylvania Public Utility Commission v. Jones Motor Co., Inc., also on appeal from the same court.